        Case 1:19-cv-06575-PGG-JLC Document 14 Filed 11/08/19
                                                          USDCPage
                                                              SDNY1 of 4
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC #: _________________
UNITED STATES DISTRICT COURT                                                             11/8/2019
                                                                            DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
DERRICK U. DENNIS, on behalf of himself                        :
and all others similarly situated,                             :
                                                               :   ORDER FOR CONFERENCE
                           Plaintiff,                          :   PURSUANT TO RULE 16
                                                               :
         -v-                                                   :   19-CV-6575 (PGG) (JLC)
                                                               :
ORIBE HAIR CARE, LLC,                                          :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The Court shall hold an initial case management conference in accordance with Fed. R.

Civ. P. 16(a), on November 21, 2019 at 12:00 p.m. by telephone, given that defense counsel is

based in Chicago, IL. The parties should call chambers at (212) 805-0250 at the designated date

and time with both sides on the line, or alternatively may provide the Court with a call-in number

in advance of the conference by emailing it to CottNYSDChambers@nysd.uscourts.gov.

        Upon receipt of this order, counsel are directed to confirm with all other counsel that each

party to this proceeding has received a copy of this order. Please note that the Federal Rules of

Civil Procedure require the parties to confer before this conference to discuss the matters set

forth in Fed. R. Civ. P. 26(f). Additionally, the parties must exchange initial disclosures required

by Fed. R. Civ. P. 26(a)(1) in advance of the conference. Finally, counsel of record must attend

the conference. If counsel of record has not filed a notice of appearance, they must do so by the

date of the conference.

        At the initial case management conference, the parties must be prepared to discuss the

subjects set forth in subdivisions (b) and (c) of Rule 16. To fulfill the requirement of Fed. R.

Civ. P. 26(f) that the parties submit a proposed discovery plan, the parties shall send by email (to
      Case 1:19-cv-06575-PGG-JLC Document 14 Filed 11/08/19 Page 2 of 4



CottNYSDChambers@nysd.uscourts.gov), no later than two business days before the initial

case management conference, a “Proposed Scheduling Order,” in a Word document format,

containing the case caption and the following information:

           1. the date of the conference and the appearances for the parties; including the
              individual attorney’s name, the law firm’s name, the party(ies) represented,
              business address, and business phone number;

           2. a concise statement of the issues as they then appear;

           3. a proposed schedule including:

              a.      the deadline by which the parties may move to amend the pleadings or
                      join any other parties;

              b.      dates for document requests and initial interrogatories;

              c.      the names of non-expert witnesses expected at this time to be deposed and
                      either specific dates or a timetable for when depositions will take place;

              d.      a date by which all non-expert discovery shall be completed;

              e.      dates by which the disclosures of the identities and reports of experts
                      required by Rule 26(a)(2) will be made;

              f.      the date by which depositions of experts shall be completed;

              g.      the date by which pretrial motions, if any, will be filed; or, if no such
                      motions are contemplated, the date by which plaintiff will supply pretrial
                      order materials to defendants; and the date by which the parties will
                      submit a joint pretrial order in accordance with procedures of the
                      undersigned;

           4. a statement of any limitations to be placed on discovery, including any protective
              or confidentiality orders (including any order pursuant to Rule 502 of the Federal
              Rules of Evidence);

           5. a statement of those discovery issues, if any, as to which the parties, after a good
              faith effort, have been unable to reach an agreement;

           6. anticipated fields of expert testimony, if any;

           7. anticipated length of trial and whether, and by whom, a jury has been requested;

                                                 2
       Case 1:19-cv-06575-PGG-JLC Document 14 Filed 11/08/19 Page 3 of 4



           8. (a) an approximate date or stage of the case when the parties believe it would be
              most helpful to engage in settlement discussions and (b) whether the parties
              would like to discuss settlement at such time under the supervision of a private
              mediator, a mediator from the SDNY Mediation Program, or the undersigned;

           9. the following paragraph reproduced verbatim:

               “All discovery (including requests for admission and any applications to the
               Court with respect to the conduct of discovery) must be initiated in time to be
               concluded by the deadline for all discovery. Any contention that a party has
               not responded properly to a discovery request must be brought to the Court’s
               attention immediately and in accordance with the Court’s Individual
               Practices. Any application for an extension of the time limitations herein
               must be made as soon as the cause for the extension becomes known to the
               party making the application. The application also must state the position of
               all other parties on the proposed extension and must show good cause
               therefor not foreseeable as of the date of this Order. ‘Good cause’ as used in
               this paragraph does not include circumstances within the control of counsel
               or the party. Any application not in compliance with this paragraph will be
               denied. Failure to comply with the terms of this Order may also result in
               sanctions.”;

           10. a signature line for the undersigned.

       When contemplating the proposed discovery schedule, the parties are to do so in light of

the December 1, 2015 amendment to Fed. R. Civ. P. 26(b), which requires that the scope of

discovery be “proportional to the needs of the case, considering the importance of the issues at

stake in the action, the amount in controversy, the parties’ relative access to relevant information,

the parties’ resources, the importance of the discovery in resolving the issues, and whether the

burden or expense of the proposed discovery outweighs its likely benefit.” To the extent the

parties disagree on the dates or other terms of the proposed schedule, such disagreement may be

noted in the document.

       Any application for a change in the date of the conference must be made by letter-motion

filed on ECF within ten days of this order, unless there is good cause justifying a later

application. Prior to requesting an adjournment, the party making the request should contact the

                                                 3
       Case 1:19-cv-06575-PGG-JLC Document 14 Filed 11/08/19 Page 4 of 4



Deputy Clerk, David Tam, ((212) 805-0250) to determine alternative dates on which the Court is

available for a rescheduled court appearance. The party must then request an adjournment by

letter-motion that includes (1) a statement as to all other parties’ positions on the proposed

change in date and (2) a proposal for an alternative date for the conference (as provided by the

Deputy Clerk) for which all parties are available.

       Finally, the parties are directed to consult the Court’s Individual Rules available on the

Southern District of New York’s website.

       SO ORDERED.

Dated: November 8, 2019
       New York, New York




                                                  4
